--------------------------------------------------------------------------------

Exhibit 10.7
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into and effective as of July 25,
2005 (“Effective Date”), by and between IFT CORPORATION, a Delaware Corporation
(“Company”) and Michael T. Adams (“Executive”).


W I T N E S S E T H:


WHEREAS, Company acknowledges that Executive has been working for the Company in
various capacities since January 1997 and is currently the Chief Executive
Officer of the Company; and


WHEREAS, Company wishes to continue Executive’s employment and Executive wishes
to accept such continued employment, subject to the terms and conditions
hereinafter set forth.


NOW THEREFORE, the parties hereto, in consideration of the premises and mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:


1.    EMPLOYMENT TERM. Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment for a period beginning on the Effective
Date and ending January 31, 2009, unless sooner terminated in accordance with
Section 6 hereof (“Employment Period”).


2.    POSITION; DUTIES. During the Employment Period, Executive shall hold the
title and position of Chief Executive Officer of the Company and shall have the
duties and responsibilities usually vested in such capacity, as determined from
time to time by the Chairman of the Board, Board of Directors, and By-laws.


3.    MANNER OF PERFORMANCE. Executive shall serve the Company and devote all
his business time, his best efforts and all his skill and ability in the
performance of his duties hereunder. Executive shall carry out his duties in a
competent and professional manner, to the reasonable satisfaction of the
Chairman of the Board and Board of Directors of the Company, shall work with
other Executives of the Company and generally promote the best interests of the
Company and its stockholders. Executive shall not, in any capacity engage in any
activity which is, or may be, contrary to the welfare, interest or benefit of
the business now or hereafter conducted by the Company.


4.    COMPENSATION AND RELATED MATTERS. Executive’s compensation for his
services shall be as follows:


4.1    Base Compensation. During the Employment Period, Executive shall receive
an annual base salary (the "Annual Base Salary") of $108,750, payable in
accordance with the Corporation’s normal payroll practices. Executive’s Annual
Base Salary will be reviewed on an annual basis by the Compensation Committee of
the Board of Directors and may be increased from time to time, in the discretion
of the Compensation Committee. The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as adjusted from time to time.


4.2    Annual Bonus. As determined by the Compensation Committee of the Board of
Directors, Executive shall be eligible for bonus consideration (“Bonus”) as and
if bonuses are paid to other Executives on an annual basis.


4.3    Awards. During the Employment Period, Executive shall be entitled to earn
awards under equity or other plans or programs that the Company may from time to
time, in its discretion, determine to put into effect. The administrator of
these plans or programs shall determine the terms, conditions, performance
criteria and restrictions of the awards.


4.4    Transaction Bonus. During the Employment Period, upon consummation of a
Change in Control, in addition to any other payments or benefits applicable
thereto under this Agreement, Executive shall be entitled to a Transaction Bonus
equal to one and one half percent (1 ½ %) of the “Transaction Value”, which
means the aggregate consideration paid in respect of the Transaction, payable in
one lump sum concurrent with the consummation of the Transaction; provided
Executive is still employed by the Company.

1

--------------------------------------------------------------------------------


 
4.5    Compensation and Benefit Programs. During the term of Executive’s
employment hereunder, Executive shall be entitled to participate in the
following plans as they may exist from time to time during the term hereof, to
wit, any and all medical, dental, hospitalization, accidental death and
dismemberment, disability, travel and life insurance plans, and any and all
other plans as offered by the Company from time to time to its Executives,
including savings, pension, profit-sharing, stock options, and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans.


4.6    Vacation Time and Other Benefits. Executive shall be entitled to three
weeks of vacation without loss of compensation each year during the Employment
Period. For the purposes of this Section 4.6, a year shall begin on January 1,
2005. Vacation will be taken at such times as the Executive and the Corporation
shall mutually determine and provided that no vacation time shall interfere with
the duties required to be rendered by Executive hereunder. Notwithstanding the
foregoing, as an officer of Corporation, Executive is expected to utilize his
vacation time judiciously and so as not to jeopardize the business of the
Corporation. Unused vacation may not be carried forth to the next calendar year
without prior written consent by the Corporation, except that no written consent
is required for carrying over a maximum of seven (7) days to any subsequent
year.


4.7    Expense Reimbursement. Company shall provide the Executive reasonable
reimbursement of out-of-pocket expenses incurred by him in connection with his
duties hereunder, upon submission of appropriate documentation, and an
automobile allowance, which allowance shall not exceed $750 per month.


4.8    Withholding Taxes. Company shall have the right to deduct or withhold
from all payments due to Executive hereunder any and all sums required for any
and all federal, social security, state and local taxes, assessments or charges
now applicable or that may be enacted and become applicable in the future.


4.9    Adjustments. If the outstanding shares of common stock of the Company are
increased, decreased or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed in respect of such shares of common stock (or any
stock or securities received with respect to such common stock), through merger,
consolidation, sale or exchange of all or substantially all of the properties of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spin-off or other distribution with respect to
such shares of common stock (or any stock or securities received with respect to
such common stock), then the number of shares of common stock shall be equitably
and appropriately adjusted. Adjustments under this Section 4.9 will be made by
the applicable authority, whose determination as to what adjustments will be
made and the extent thereof will be final, binding and conclusive. No fractional
interests will be issued from any such adjustments. Notice of any adjustment
shall be given by Company to Executive and shall be final and binding on
Executive.


5.    NON-COMPETITION; NON-DISCLOSURE; AND RELATED MATTERS.


5.1    Non-Competition. During the Employment Period and for a period of 12
months after the termination of Executive’s employment with Company for any
reason (collectively the “Restriction Period”), the Executive shall not, either
directly or indirectly, for himself or any third party, anywhere within or
outside the United States (a) engage in or have any interest in any activity
that directly or indirectly competes with the business of the Company or of any
of its affiliates (which for purposes hereof shall include all subsidiaries or
parent companies of the Company, now or in the future during the Employment
Period), as conducted at any time during the Employment Period, including
without limitation, accepting employment from or providing consulting services
to any such competitor, owning any interest in or being a partner, shareholder
or owner of any such competitor, (b) solicit, induce, recruit, or cause another
person in the employ of the Company or its affiliates or who is a consultant or
independent contractor for the Company or its affiliates to terminate his
employment, engagement or other relationship with the Company or its affiliates,
or (c) solicit or accept business from any individual or entity which shall have
obtained the goods or services of, or purchased goods or services from, the
Company or its affiliates during the two year period immediately prior to the
end of the Employment Period or which otherwise competes with or engages in a
business which is competitive with or similar to the business of the Company or
any of its affiliates, (d) call on, solicit or accept any business from any of
the actual or targeted prospective customers of the Company or its affiliates
(the identity of and information concerning which constitute trade secrets and
Confidential Information of the Company) on behalf of any person or entity in
connection with any business competitive with the business of the Company, nor
shall the Executive make known the names and addresses of such customers or any
information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of Executive’s duties under this Agreement.

2

--------------------------------------------------------------------------------




5.2    Non-Disclosure. The Executive shall not at any time during the term
hereof or thereafter divulge, communicate, or use in any way, any Confidential
Information (as hereinafter defined) pertaining to the business of the Company.
Any Confidential Information or data now or hereafter acquired by the Executive
with respect to the business of the Company (which shall include, but not be
limited to information concerning the Company’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Company with respect to all of such
information. For purposes of this Agreement, the term “Confidential Information”
includes, but is not limited to, information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally known, about the
Company or its business. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law provided that prior to disclosing any such information
required by law, Executive shall give prior written notice thereof to Company
and provide Company with the opportunity to contest the disclosure. The
Executive shall not disclose, without limitation as to time, Confidential
Information to any person, firm, Company, association or other entity for any
purpose or reason whatsoever, except (i) to authorized representatives of the
Company, (ii) during the Employment Period, such information may be disclosed by
the Executive as is specifically required by Company in the course of performing
his duties for the Company, and (iii) to counsel and other advisers of Company
subject to Company’s prior approval and provided that such advisers agree to the
confidentiality provisions of this Section 5.2.


5.3    Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes or works of authorship developed or created by
Executive during the course of performing work for the Company or its customers
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment. All of the foregoing shall also be deemed Confidential Information
for the purposes of Section 5.2, above.


5.4    Books and Records. All books, records, and accounts relating in any
manner to the Company (i.e., financial information, customer, supplier, vendor
identity, etc.), whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company on termination of the Executive’s
employment hereunder or otherwise on the Company’s request at any time.


5.5    Definition of Company. Solely for purposes of this Agreement, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.


5.6    Acknowledgment by Executive. The Executive acknowledges and confirms that
(i) the restrictive covenants contained in this Section 5 are reasonably
necessary to protect the legitimate business interests of the Company, and (ii)
the restrictions contained in this Section 5 (including without limitation the
geographic area and length of the term of the provisions of this Section 5) are
not overbroad, overlong, or unfair and are not the result of overreaching,
duress or coercion of any kind. The Executive acknowledges and confirms that his
special knowledge of the business of the Company is or will be such as would
cause the Company serious injury or loss if he were to use such ability and
knowledge to the benefit of a competitor or were to compete with the Company in
violation of the terms of this Section 5. The Executive further acknowledges
that the restrictions contained in this Section 5 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns and shall be enforced to the fullest extent of the law applicable at the
time that Company deems it necessary or advisable to enforce the restrictive
covenants and other provisions of this Section 5.


5.7    Injunctive Relief; Damages. Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the foregoing
covenants in this Section 5, and because of the immediate and irreparable damage
that could be caused to the Company for which it would have no other adequate
remedy, the Executive agrees that the foregoing covenants may be enforced by the
Company in the event of breach by the Executive, by injunctions and restraining
orders. Nothing herein shall be construed as prohibiting the Company from
pursuing any other available remedy for such breach or threatened breach,
including the recovery of damages.

3

--------------------------------------------------------------------------------




5.8    Severability; Reformation; Independent Covenants. The covenants in this
Section 5 are severable and separate, and the unenforceability of any specific
covenant shall not affect the provisions of any other covenant. Moreover, in the
event any court of competent jurisdiction shall determine that the scope, time
or territorial restrictions set forth are unreasonable, then it is the intention
of the parties that such restrictions be enforced to the fullest extent which
the court deems reasonable, and the Agreement shall thereby be reformed. Each
covenant and agreement of Executive in this Section 5 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
(including the affiliates thereof), whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants or agreements. It is specifically agreed that the periods of
restriction during which the agreements and covenants of the Executive made in
this Section 5 shall be effective, shall be computed by extending such periods
by the amount of time during which the Executive is in violation of any
provision of Section 5. The covenants contained in this Section 5 shall not be
affected by any breach of any other provision hereof by any party hereto.


5.9    Survival. The obligations of the parties under this Section 5 shall
survive the termination of this Agreement.


6.    TERMINATION OF THE AGREEMENT.


6.1    Termination for Cause. The Company may terminate Executive’s employment
under this Agreement for “Cause,” at any time, for any of the following reasons:
(i) Executive’s commission of any act of fraud, embezzlement or dishonesty, (ii)
Executive’s unauthorized use or disclosure of any confidential information or
trade secrets of the Company, (iii) any intentional misconduct or violation of
the Company’s Code of Business Ethics and Conduct by Executive which has a
materially adverse effect upon the Company’s business or reputation, (iv)
Executive’s continued failure to perform the major duties, functions and
responsibilities of Executive’s position after written notice from the Company
identifying the deficiencies in Executive’s performance and a reasonable cure
period of not less than thirty (30) days or (v) a material breach of Executive’s
fiduciary duties as an officer of the Company.


6.2    Effect of Termination for Cause. In the event of termination of Executive
for cause as set forth in Section 6.1, or a voluntary termination by Executive,
Executive shall have no right to any bonuses, salaries, benefits or entitlements
other than those accrued or required by law or specifically provided under the
terms of the applicable agreement, instrument or plan document. Payment of any
further bonuses or other salaries claimed by Executive will be in the sole and
absolute discretion of the Board of Directors of the Company and Executive will
have no entitlement thereto.


6.3    Disability and Death. If during the Employment Period Executive should
die or suffer any physical or mental illness that renders him incapable of
fulfilling his obligations under this Agreement, and such incapacity exists or
may properly and reasonably be expected to exist for more than ninety (90)
calendar days in the aggregate, the Company may, upon five (5) calendar days
written notice to Executive, terminate this Agreement. The determination of the
Company that Executive is incapable of fulfilling his obligations under this
Agreement shall be final and binding in the absence of fraud or manifest error.
In the event of termination under this Section 6.3, Executive, or his estate,
shall be entitled to an amount equal to six (6) months’ Salary and any other
accrued compensation, plus such additional benefits, if any, as may be approved
by the Company’s Board of Directors. Executive, or his estate, shall, upon
termination under the terms of this Section 6.3, be further entitled to
additional compensation, to be calculated on a pro rata basis according to the
number of accrued vacation days, if any, not taken by Executive during the year
defined for the purposes of vacation, in which Executive was terminated.


6.4    Voluntary Termination by Executive at the End of the Employment Term.
Subject to Section 6.4 of this Section 6, in the event of voluntary termination
by Executive at the end of the Employment Period, Executive shall be entitled
only to those amounts that have accrued to the date of termination or are
expressly payable under the terms of the Company’s applicable benefit plans or
are required by applicable law. The Company may, in its sole and absolute
discretion, confer such other benefits or payments as it determines, but
Executive shall have no entitlement thereto.


6.5    Termination by Company during the Employment Term. Subject to Section 6.5
of this Section 6, in the event of termination by the Company other than at the
end of the Employment Term, other than for Cause under Section 6.1, Executive
shall be entitled to (i) an amount equal to six (6) months annual base salary
paid in equal monthly installments, (ii) the product of (I) any Awards described
in Section 4.3 which Executive can show that he reasonably would have received
had Executive remained in such Executive capacity with the Company through the
end of the calendar year or six (6) months after the Date of Termination,
whichever is greater, in which occurs Executive’s Date of Termination,
multiplied by (II) a fraction, the numerator of which is the number of days in
the calendar year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is 365, but only to the extent not
previously vested, exercise and/or paid; provided that any payments pursuant to
this Section 6.5(ii) shall be made within 30 days following the end of the
calendar year in which occurs Executive’s Date of Termination; (iii) for six (6)
months following the Date of Termination, Company shall continue to provide
medical and dental benefits only to Executive on the same basis as such benefits
are provided during such period to the senior executive officers of Company;
provided, however, that if Company’s welfare plans do not permit such coverage,
Company will provide Executive the medical benefits (with the same after tax
effect) outside of such plans, and (iv) to the extent not theretofore paid or
provided, Company shall timely pay or provide to Executive any other amounts or
benefits which Executive is entitled to receive through the Date of Termination
under any plan, program, policy or practice or contract or agreement, including
accrued vacation to the extent unpaid (such other amounts and benefits shall be
hereinafter referred to as the "Other Benefits").

4

--------------------------------------------------------------------------------




6.6    Termination Following Change in Control. If the Company or any successor
terminates this Agreement at any time during the Employment Period following a
Change in Control of the Company: (i) Executive shall be entitled to an amount
equal to the Salary which would otherwise be payable over the remaining term of
this Agreement; and (ii) any outstanding Awards (including substituted shares of
the acquiring or surviving Company in the case of a merger or acquisition) held
by Executive or other benefits under any Company plan or program, which have not
vested in accordance with their terms will become fully vested and exercisable
at the time of such termination.


7.    DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:


7.1    "Change in Control" means an Ownership Change Event or series of related
Ownership Change Events (collectively, a "Transaction") in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were transferred. An
"Ownership Change Event" shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
voting stock of the Company; (ii) a merger or consolidation in which the Company
is a party; (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company (other than a sale, exchange or transfer to one or
more subsidiaries of the Company); or (iv) a liquidation or dissolution of the
Company. The sole exception to Change in Control and Ownership Change Event as
described above shall be any Change in Control or Ownership Change Event that
may result from the death or incapacity of Richard J. Kurtz wherein his interest
is transferred to his heirs only. In such event for the purposes hereof, no
Change in Control or Ownership Change Event shall be deemed to have occurred.


7.2    "Disability" means Executive’s absence from his duties with Company on a
full-time basis for 90 days during any consecutive twelve-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by Company and acceptable to Executive. If Company determines
in good faith that Executive’s Disability has occurred during the Employment
Period, it may give Executive written notice in accordance with Section 6.3 of
this Agreement of its intention to terminate Executive’s employment. In such
event, Executive’s employment shall terminate effective on the thirtieth (30th)
day after Executive’s receipt of such notice (the "Disability Effective Date"),
unless, within the thirty (30) days after such receipt, Executive shall have
been cleared by the physician to return to work and has returned to full-time
performance of his duties.


8.    ASSIGNMENT. Executive shall not have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.


9.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida. Venue for any
action brought hereunder shall be exclusively in Broward County, Florida and the
parties hereto waive any claim that such forum is inconvenient.


10.   ARBITRATION. Any dispute between the parties to this Agreement in
connection with, arising out of or asserting breach of this Agreement, or any
statutory or common law claim by Executive relating to Executive's employment
hereunder, shall be exclusively resolved by binding statutory arbitration. Such
dispute shall be submitted to arbitration in the city of Fort Lauderdale, County
of Broward, state of Florida, before a panel of three neutral arbitrators in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and the arbitration determination resulting from any such
submission shall be final and binding upon the parties hereto. Judgment upon any
arbitration award may be entered in any court of competent jurisdiction.

5

--------------------------------------------------------------------------------





11.   ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company with
respect to such subject matter. This Agreement may not be modified in any way
unless by written instrument signed by both the Company and the Executive. No
provision of this Agreement may be modified or waived unless such modification
or waiver is agreed to in writing and signed by Executive and by a duly
authorized officer of the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.


12.   NOTICES. All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to Company, addressed to Corporate Secretary at Quorum Business
Center, Deerfield Beach, Florida 33442 with a copy to Sader & LeMaire, P.A.,
1901 West Cypress Creek Road, Suite 415, Fort Lauderdale, Florida 33309,
Attention: Robert L. Sader, Esquire, and (ii) if to Executive, to his address as
reflected on the payroll records of the Company, or to such other address as
either party hereto may from time to time give notice of to the other.


13.   BENEFITS; BINDING EFFECT. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.


14.   SEVERABILITY. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect  the
enforceability of the remaining portions of this Agreement or any part thereof.
If any invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.


15.   CONSTRUCTION. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing the
drafting hereof, each party having been given the opportunity to be represented
by counsel of their choice in connection with the negotiation of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



       
IFT CORPORATION
   
WITNESS
                                 
/s/ Tiffany Wells
             
By:
/s/ Richard J. Kurtz
   
Tiffany Wells
  Name: Richard J. Kurtz         Title: Chairman of the Board                  
         
WITNESS
   
EXECUTIVE:
                           
/s/ Kelly Shannon-Hicks
             
By:
/s/ Michael T. Adams
   
Kelly Shanon-Hicks
  Name: Michael T. Adams  






--------------------------------------------------------------------------------